DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 02/09/2021. Currently, claims 22-52 are pending. Claims 22-52 are newly added. Claims 1-21 have been cancelled. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 52 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 10,915,858. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-31 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,915,858. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22-31 and 43-48 of the present application performs the same functions of beverage inventory management as claims 1-16 of U.S. Patent No. 10,915,858. 

U.S. Patent Application No. 17/171,703
U.S. Patent No. 10,915,858
22. A method for taking an inventory of containers for beverage comprising the steps of: 

providing a portable computing device having a graphical user interface; 

providing a digital image of a container corresponding to an open container at the graphical user interface, the digital image including an identification characteristic; 

providing a position indicator at the graphical user interface indicating a level by covering at least a part of the digital image; 

contacting the digital image at a position, relative to the identification characteristic, along the digital image of the open container corresponding to an amount of beverage remaining in an actual container to be inventoried causing the position indicator to indicate at the graphical user interface an amount of beverage remaining; and 

determining a volume of remaining beverage in the open container as a function of the position of the position indicator along the digital image.
1. A method for taking an inventory of containers for beverage comprising the steps of: 

providing a portable computing device having a graphical user interface; 

entering a number of filled containers at the portable computing device; 

providing a digital image of a container corresponding to an open container at the graphical user interface, the digital image including an identification characteristic; 

providing a position indicator at the graphical user interface indicating a level by covering at least a part of the digital image; 

contacting the digital image at a position, relative to the identification characteristic, along the digital image of the open container corresponding to an amount of beverage remaining in an actual container to be inventoried causing the position indicator to cover the portion of the digital image corresponding to an amount of beverage remaining; and 

determining a volume of remaining beverage in the open container as a function of the position of the position indicator along the digital image.


Claims 22-31 and 43-48 of the present application recite methods for taking inventory of containers of beverages. The methods provide a portable computing device for displaying one or more images of an open container. A position indicator is placed on the displayed container image to indicate the amount of beverage remaining in the container. The volume of the remaining beverage in the open container is determined as a function of position of the position indicator along the displayed image. Claims 22-31 and 43-48 of the present application differs from claims 1-17 of U.S. Patent No. 10,915,858, in that claims 22-31 and 43-48 does not recite “entering a number filled containers at the portable computing device”. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karison, 136 USPQ 184 (CCPA 1964). Also, note Ex parte Rainu 168 USPQ 375 (Bd. App. 1969). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-42 and 49-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims are directed to a method and system for taking physical inventory of beverages. 
Exemplary claim 32 recites in part, 
display[ing] a digital image of a container to inventory being at the graphical user interface, the graphical user interface including a position indicator, covering a portion of the digital image of the container relative to the identifying characteristic in response to contacting the graphical user interface at a position along the digital image, and the portable computing device either determining a volume of remaining beverage in an open container as a function of the position of the position indicator along the digital image or transmitting a position of the position indicator along the digital image. 
The claim recites the limitation of: 1) displaying digital images of one or more containers, 2) contacting the graphical user interface to indicate remaining beverage, and 3) determining a beverage volume or transmitting position indicator information. 
The displaying, contacting and determining/transmitting steps describe the management of beverage inventory based on user input. The displaying, contacting and determining/transmitting steps cover certain methods of organizing human activities (sales activities). 
This judicial exception is not integrated into a practical application because the additional elements describes “a graphical user interface” and “a library of digital image”. The recited “graphical user interface” is recited at a high level for displaying data. In addition, the library of digital images describes a digital image repository for storing digital images of containers. The recitation of the “graphical user interface” and “library of digital images” system is no more than data storage and display that are insignificant extra-solution activities. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element (portable computing device) amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claim 51 recites analogous limitations, and therefore is rejected based on the same rationale. 
Dependent claims 33-42 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Claims 49 and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Claims 49 and 50 recite method for taking inventory of beverage containers. 
Exemplary claim 49 recites in part, 
determining a volume of remaining beverage in the open container as a function of the height of the beverage within the open container as shown in the digital image. 
The claim recites the limitation of determining/evaluating beverage volume in a container. Under its broadest reasonable interpretation, the determining/evaluating step covers performance of the limitation in the mind but for the recitation of generic computer component (portable computing device). Other than the recitation of a “portable computing device”, nothing in the claim element precludes the step from being performed in the human mind or manually. The nominal recitation of a computing device does not take the claim limitation out of the mental processes grouping. Hence, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional element of “capturing a digital image of a container” amounts to mere data collection directed to insignificant extra-solution activities. In addition, “providing a portable computing device having a camera” amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element amounts to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept.
Accordingly, claim 49 is directed to a judicial exception (i.e. abstract idea) without significantly more.
Dependent claim 50 recites limitation directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 32-34, 36, 41 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Appl. Pub. No. 2003/0034392 (Grimm et al. - hereinafter Grimm), in view of U.S. Patent No. 6,147,686 (Brown et al. – hereinafter Brown), and further in view of U.S Patent Appl. Pub. No. 2005/0197738 (Morrison et al. – hereinafter Morrison).

Referring to claim 32, Grimm discloses a system for taking the physical inventory of beverages dispensed in full and partially full containers comprising: 
a portable computing device having a graphical user interface; [See Grimm paragraphs 0024, 0025, Fig. 1] 
a library of digital images of containers to be inventoried from the portable computing device, each image of containers including an identifying characteristic; [See Grimm paragraph 0033] 
a digital image of a container to inventory being selectively displayed at the graphical user interface, [See Grimm paragraph 0032, Fig. 7] 
Grimm does not explicitly disclose the limitations: 
the graphical user interface including a position indicator, covering a portion of the digital image of the container relative to the identifying characteristic in response to contacting the graphical user interface at a position along the digital image,
the portable computing device either determining a volume of remaining beverage in an open container as a function of the position of the position indicator along the digital image or transmitting a position of the position indicator along the digital image. 
Brown teaches a method with the limitation: the graphical user interface including a position indicator, covering a portion of the digital image of the container relative to the identifying characteristic in response to contacting the graphical user interface at a position along the digital image. [See Figs. 7-9]
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of Grimm to have incorporated a graphical display representation as in Brown with the motivation of displaying on a user device images representative of one or more products. [See Brown Figs. 7-9]
Morrison teaches a system with the limitation: the portable computing device either determining a volume of remaining beverage in an open container as a function of the position of the position indicator along the digital image or transmitting a position of the position indicator along the digital image. [See Morrison paragraphs 0158, 0159] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the teachings of Grimm and Brown to have incorporated an inventory calculation means as in Morrison with the motivation of monitoring the amount of inventory within an establishment. [See Grimm paragraph 0024; Morrison paragraph 0023] 

Referring to claim 33, the combination of Grimm, Brown and Morrison discloses the system of claim 32, wherein the identifying characteristic includes an image of the label associated with the container. [See Brown Figs. 7-9]

Referring to claim 34, the combination of Grimm, Brown and Morrison discloses the system of claim 32, further comprising a server, the portable computing device transmitting the digital image and the position indicator position to the server (See Grimm paragraph 0032, Fig. 7), the server determining the volume of beverage remaining in the container (See Morrison paragraphs 0158, 0159). 

Referring to claim 36, the combination of Grimm, Brown and Morrison discloses the system of claim 32, further comprising a second portable computing device having a graphical user interface (See Grimm paragraphs 0024, 0025, Fig. 1), the second portable computing device causing a digital image of a second container corresponding to a second open container to be shown at the graphical user interface of the second portable computing device (See Grimm paragraphs 0024, 0025, 0033, Fig. 1), the digital image of the second container including a second identifying characteristic (See Brown Figs. 7-9), the graphical user interface including a position indicator, positioned, in response to contacting the graphical user interface at a position along the digital image, to indicate the position along the digital image of the second open container corresponding to an amount of beverage remaining in an actual second container (See Brown paragraph 0032, Fig. 7), the portable computing device either determining a second volume of remaining beverage in the second open container as a function of the position of the position indicator along the digital image of the second portable computing device, or transmitting the position of the position indicator along the digital image of the second portable computing device (See Morrison paragraphs 0158, 0159). 

Referring to claim 41, the combination of Grimm, Brown and Morrison discloses the system of claim 38, further comprising the portable computing device transmitting at least the graphical user interface position of the position indicator to a server, the server determining the volume of beverage remaining in the open container. [See Morrison paragraphs 0158, 0159] 

Referring to claim 51, the combination of Grimm, Brown and Morrison discloses a method for taking an inventory of containers for beverage comprising the steps of: 
creating a library of the digital images of the containers, the library being organized to assign each image of the library of images to a designated location within an establishment in which the containers are being inventoried; [See Morrison paragraphs 0116, 0157, 0158]
the digital image of a container to be inventoried being selectively displayed at the graphical user interface in an order corresponding to the designated location within the establishment, [See Grimm paragraph 0029, Figs. 3 & 5]
receiving at the graphical user interface a number of actual containers counted; [See Grimm paragraph 0029, Figs. 3 & 5] 
the graphical user interface enabling the user to select a next container in a section of the establishment to be inventoried by causing the graphical user interface to present the images in an order corresponding to locations of the containers within a subsection of the establishment; and  [See Grimm paragraphs 0030, 0031]
using a digital image of the container to be inventoried to determine a remain volume of a beverage in the container. [See Grimm paragraph 0032, Fig. 7]

Claims 35, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimm in view of Brown and Morrison as applied to claim 32 above, and further in view of U.S. Patent Appl. Pub. No. 2007/0228068 (Schneider et al. – hereinafter Schneider).

Referring to claim 35, the combination of Grimm, Brown and Morrison disclose the method of claim 34 above. The combination does not explicitly disclose the limitation: wherein the graphical user interface receives a number corresponding to a number of unopened containers, and the system determines the volume of the beverage contained in the unopened containers, and aggregates the volume of the beverage of the unopened containers with the volume of beverage remaining in the container.
Schneider teaches a method with the limitation: wherein the graphical user interface receives a number corresponding to a number of unopened containers, and the system calculates determines the volume of the beverage contained in the unopened containers, and aggregates the volume of the beverage of the unopened containers with the volume of beverage remaining in the container. [See paragraphs 0078-0080] 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Grimm, Brown and Morrison to have incorporated an inventory management process as in Schneider with the motivation of managing inventory within an establishment. [See Schneider paragraphs 0064-0067] 

Referring to claim 37, the combination of Grimm, Brown, Morrison and Schneider disclose the method of claim 36, further comprising a server, wherein the server receives the determined volume of remaining beverage in the open container and the determined volume of remaining beverage in the second container and aggregates the volume of remaining beverage in the open container with the second volume of remaining beverage in the second open container. [See Schneider paragraphs 0078-0080] 

Referring to claim 38, the combination of Grimm, Brown, Morrison and Schneider discloses the system of claim 32, further comprising: 
the library of digital images being organized to assign each digital image of the library of digital images to a designated location within the establishment; [See Schneider paragraphs 0064-0067] 
the digital image of the container to be inventoried being selectively displayed at the graphical user interface in an order corresponding to the designated location within the establishment, the graphical user interface including an input for receiving a number of inventoried containers counted; and [See Grimm paragraphs 0009, 0032, 0033, Figs. 5 & 7]
the graphical user interface enabling the user to select a next container in a section of the establishment to be inventoried by causing the graphical user interface to present the images in an order corresponding to locations of the containers within a subsection of the establishment. [See Grimm paragraphs 0030, 0031]

Claims 39, 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimm in view of Brown, Morrison and Schneider as applied to claim 38 above, and further in view of U.S. Patent Appl. Pub. No. 2003/0177069 (Joseph).

Referring to claim 39, the combination of Grimm, Brown, Morrison and Schneider discloses the system of claim 38 above. The combination does not explicitly disclose the limitation: further comprising: a camera, the camera capturing an image of the container and inputting the digital image to the portable computing device to create the library of digital images by storing the digital image; the portable computing device quantifying a volume of a beverage within the container. 
Joseph teaches a system with the limitation: further comprising: a camera, the camera capturing an image of the container and inputting the digital image to the portable computing device to create the library of digital images by storing the digital image; the portable computing device quantifying a volume of a beverage within the container. [See paragraph 0028]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Grimm, Brown, Morrison and Schneider to have incorporated a camera feature as in Joseph with the motivation of associating one or more inventory item with an image of the associated inventory item. [See Grimm paragraph 0032; Joseph paragraph 0028]

Referring to claim 40, the combination of Grimm, Brown, Morrison, Schneider and Joseph discloses the system of claim 38, further comprising: a camera, the camera capturing an image of the container and inputting the digital image to the portable computing device to create the library of digital images by storing the digital image; [See Joseph paragraph 0028] 
the portable computing device transmitting the image to a server; the server quantifying a volume of a beverage within the container. [See Grimm paragraph 0032] 

Referring to claim 42, the combination of Grimm, Brown, Morrison, Schneider and Joseph discloses the system of claim 40, wherein the camera captures the image by at least one of taking a picture of the container, a video of the container and panning over the container. [See Joseph paragraph 0028]

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimm, and further in view of U.S. Patent Appl. Pub. No. 2003/0177069 (Joseph).

Referring to claim 49, Grimm discloses a method for taking an inventory of containers for beverage comprising the steps of: determining, with the portable computing device, a volume of remaining beverage in the open container as a function of the height of the beverage within the open container as shown in the digital image. [See paragraph 0032, Fig. 7]
Grimm does not explicitly disclose the limitations: 
providing a portable computing device having a camera; and 
capturing a digital image of an open container with the camera, the digital image including the open container for a beverage and an image of a beverage remaining in the open container. 
Joseph teaches a system with the limitations: 
providing a portable computing device having a camera; and [See paragraph 0028] 
capturing a digital image of an open container with the camera, the digital image including the open container for a beverage and an image of a beverage remaining in the open container. [See paragraph 0028]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Grimm to have incorporated a camera feature as in Joseph with the motivation of associating one or more inventory item with an image of the associated inventory item. [See Grimm paragraph 0032; Joseph paragraph 0028]

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimm in view of Joseph, and further in view of U.S. Patent Appl. Pub. No. 2007/0228068 (Schneider et al. – hereinafter Schneider).

Referring to claim 50, the combination of Grimm and Joseph discloses the method of claim 49 above. The combination does not explicitly disclose the limitation: wherein a graphical user interface at the computing device receives a number corresponding to a number of unopened containers, and the system determines the volume of the beverage contained in the unopened containers, and aggregates the volume of the beverage of the unopened containers with the volume of beverage remaining in the open container.
Schneider teaches a method with the limitation: wherein a graphical user interface at the computing device receives a number corresponding to a number of unopened containers, and the system determines the volume of the beverage contained in the unopened containers, and aggregates the volume of the beverage of the unopened containers with the volume of beverage remaining in the open container. [See paragraphs 0078-0080]
 It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Grimm and Joseph to have incorporated an inventory management process as in Schneider with the motivation of managing inventory within an establishment. [See Schneider paragraphs 0078-0080] 

Allowable Subject Matter
Claims 22-31, 43-48 and 52 are allowed over prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 16/185,950 (now U.S. Patent No. 10,915,858), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 22-31, 43-48 and 52 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art do not teach, 
“contacting the digital image at a position, relative to the identification characteristic, along the digital image of the open container corresponding to an amount of beverage remaining in an actual container to be inventoried causing the position indicator to indicate at the graphical user interface an amount of beverage remaining; and 
determining a volume of remaining beverage in the open container as a function of the position of the position indicator along the digital image”, 
as recited in claims 22 and 52. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687